                                                                                           4/6/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
UNITED STATES OF AMERICA,                                      :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   19-CR-116 (KMW) (JLC)
                                                               :
                                                               :
JOEL LOPEZ,                                                    :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        This Order addresses an application by a defendant awaiting sentencing for

temporary release from custody in light of his heightened vulnerability to COVID-

19. Defendant Joel Lopez is currently incarcerated at the Metropolitan Detention

Center (“MDC”) in Brooklyn, where at least several inmates have been infected with

COVID-19 – although the exact number at the time of the issuance of this Order is

unclear.1 Lopez, who is 40 years old, suffers from asthma, and as such, it is not

disputed that he is more susceptible than others to potentially getting very sick, or

dying, from COVID-19. On January 22, 2020, Lopez entered a guilty plea to a

narcotics conspiracy in violation of 21 U.S.C. secs. 846, 841(a)(1), and 841(b)(1)(C).

Docket No. 123. Specifically, he pled guilty to “possess[ing] with the intent to sell

heroin, cocaine, and fentanyl,” and admitted that there was “an understanding




1
  The Government reports that the latest information it has received is that only
two inmates at the MDC have tested positive to date. Defense counsel reports that
five MDC staff members have tested positive as well.

                                                        1
[with others] that people would be selling these drugs.” January 22 transcript at

12-13. His sentencing is not yet scheduled. He has been detained on consent since

his arrest in 2019.

       Given the nature of the charges to which Lopez pled guilty, his incarceration

became effectively mandatory under 18 U.S.C. sec. 3143(a)(2). On March 26, 2020,

the Court received a letter-application from defense counsel seeking an order, due to

the discovery of COVID-19 at the MDC, granting Lopez temporary release on a

number of conditions, including a $500,000 bond to be co-signed by five financially

responsible persons and secured by the residence of one of the co-signers, home

detention with electronic monitoring, and other conditions. Docket No. 153. As

legal authority, defense counsel relies on 18 U.S.C. sec. 3145(c), which makes a

limited exception to mandatory detention where, inter alia, “exceptional reasons” so

justify.

       On April 4, 2020, the Government submitted a letter opposing the request.

The Government principally argues that the Court should deny defendant’s

application because Lopez’s offense conduct is serious and because the Government

believes that the MDC remains equipped to protect Lopez from exposure to COVID-

19. Defense counsel submitted a reply letter on April 5, 2020. The Honorable

Kimba M. Wood, the district judge to whom this case is assigned, has referred this

application to Magistrate’s Court. Given the existence of the COVID-19 pandemic,

a hearing was held today by telephone with the defendant having waived his




                                          2
appearance (Dkt. No. 163). For the reasons that follow, the Court grants Lopez’s

request to be temporarily released pending sentencing.

      Section 3145(c) of Title 18 creates a narrow exception to mandatory pretrial

detention under 18 U.S.C. sec. 3143(a)(2). It provides, in relevant part, that: “A

person subject to detention pursuant to sec. 3143(a)(2) . . . and who meets the

conditions of release set forth in sec. 3143(a)(1) . . . may be ordered released, under

appropriate conditions, . . . if it is clearly shown that there are exceptional reasons

why such person’s detention would not be appropriate.” 18. U.S.C. sec. 3145(c)

(emphasis added). The conditions of release set forth in sec. 3143(a)(1) require a

finding by the court “by clear and convincing evidence that the person is not likely

to flee or pose a danger to the safety of any other person or the community.” 18

U.S.C. sec. 3143(a)(1). “[E]xceptional reasons” permitting the release of a defendant

subject to mandatory detention are those that “present a unique combination of

circumstances giving rise to situations that are out of the ordinary.” United States

v. DiSomma, 951 F.2d 494, 497 (2d Cir. 1991). Other judges in this District have

recognized that the heightened threat posed by COVID-19 to an inmate with a

documented respiratory condition in a detention facility with multiple confirmed

cases “present[s] a unique combination of circumstances,” DiSomma, 951 F.2d at

497, justifying release under sec. 3145(c). See, e.g., United States v. McKenzie, No.

18-CR-834 (PAE), 2020 WL 1503669, at *2-3 (Mar. 30, 2020) (granting bond

pending sentencing, pursuant to section 3145(c), to defendant who had pleaded

guilty to single count of assault with a deadly weapon and had previously been




                                            3
released on bond); United States v. Witter, No. 19-CR-568 (SHS), Dkt. No. 40, at 2-3

(S.D.N.Y. Mar. 26, 2020) (granting bond pending sentencing, pursuant to section

3145(c), to defendant who had pleaded guilty to narcotics conspiracy). Of course,

the determination whether a given circumstance presents “exceptional reasons”

under section 3145 requires a “case-by-case” evaluation by the court, and the court’s

discretion is “constrained only by the language of the statute: ‘exceptional reasons.’”

DiSomma, 951 F.2d at 497.

      Lopez argues that in light of the COVID-19 pandemic and the fact that he

has preexisting conditions that heighten the risk of complications, exceptional

circumstances warrant his release pending sentencing. Lopez chronicles his

medical history in his submission, which includes the following: (1) he is prescribed

an asthma pump; (2) his asthma has at times required hospital care; (3) he has had

episodes of asthmatic distress while at the MDC prior to the current virus outbreak;

(4) he had extensive surgery in 2013 as a result of a traumatic accident which

required a period of significant hospitalization, and the injuries stemming from the

accident included lung damage that further compromised his respiratory system;

and (5) he has twice been hospitalized since his incarceration due to acute kidney

failure. See Defendant’s March 26 Letter at 2 and Exhibits A-D. The Government

contends that Lopez has not produced sufficient evidence that his health risks are

“substantial enough” to justify his release (without suggesting, in this fast-moving

situation, what would be sufficient), nor “is there any evidence that the risks to the




                                           4
defendant if he remains in custody are less than the risks to the community if he is

released.” Government Letter at 4.

      On the record presented, the Court concludes that Lopez has established

exceptional reasons warranting his release pending sentencing. COVID-19 is an

unprecedented public health crisis, as has been documented in many other decisions

issued by other judges in this Court, and will not be repeated here. See, e.g., United

States v. Stephens, No. 15-CR-95 (AJN), 2020 WL 1295155, at *2 (S.D.N.Y. Mar. 19,

2020). The Government does not dispute that this is an unprecedented health

crisis, or that Lopez is a high-risk individual. It simply believes that given the

serious crime to which he has pled guilty, combined with its belief that Lopez will

be just as safe on the inside than on the outside, the relief sought is unwarranted.

The Court wishes it could have the same confidence as the Government.2 In the

circumstances of this case, the Court believes that Lopez’s risks while in custody as

a result of his medical condition present a “unique combination of circumstances

giving rise to [a] situation[] that [is] out of the ordinary.” DiSomma, 951 F.2d at

497; see also United States v. Perez, No. 19-CR-297 (PAE), 2020 WL 1329225, at *1

(S.D.N.Y. Mar. 19, 2020) (granting bail application in light of “the unique confluence

of serious health issues and other risk factors facing this defendant, . . . which place

him at a substantially heightened risk of dangerous complications should he

contract COVID-19”).



2
 The Court notes the concerns raised by Dr. Jonathan Giftos about the conditions at
the MDC in his affidavit submitted by the defendant as part of his application for
bail. See Defendant’s March 26 Letter, Exhibit E.

                                           5
      In addition to determining that exceptional circumstances exist, the Court

must also find that Lopez “meets the conditions of release set forth in section

3143(a)(1).” 18 U.S.C. sec. 3145(c). Section 3143(a)(1), which provides for release or

detention pending sentencing, requires that the Court find “clear and convincing

evidence that the person is not likely to flee or pose a danger to the safety of any

other person or the community if released.”

      In this case, I conclude that there is clear and convincing evidence that Lopez

is neither likely to flee nor poses a danger to the safety of others in the community.

There is no evidence to suggest that Lopez is likely to flee, apart from the potential

for a substantial sentence resulting from his conviction. Indeed, it would be difficult

in these times for Lopez to avail himself of transportation away from New York

City, where in any event he is a lifelong resident with strong family ties. See United

States v. Fellela, No. 3:19-CR-79 (JAM), 2020 WL 1457877, at *1 (D. Conn. Mar. 20,

2020) (“Flight would be enormously more risky and complicated in light of the

travel and commercial restrictions brought on by the COVID-19 virus.”).3

Separately, the Government has proffered no evidence to suggest that Lopez’s

conviction involved violent conduct, and the Government conceded as much at the

bail hearing today. Thus, on the present record, the Court finds that Lopez’s

release would not pose a danger to the community.




3
 To that end, the Court is mindful of the letters of support from his parents and
child, as well as several friends, that were submitted in support of this application.
See Defendant’s Letter dated April, 5, 2020, Exhibit C.

                                           6
        The Court is aware of the serious crime to which Lopez has pled guilty and

of his extensive criminal history, including the fact that he committed the present

offense while out on supervised release. In ordinary circumstances, Lopez would

not be a likely candidate for bail, and at the time of his arrest Pretrial Services did,

in fact, recommend that he be detained (to which he agreed). But these are not

ordinary circumstances. Given the totality of the circumstances in this case,

Lopez’s application is granted, and he is to be temporarily released on the following

conditions:

          •   $500,000 personal recognizance bond;

          •   The bond to be co-signed by five financially responsible persons;

          •   The bond also to be secured by the property owned by proposed co-

              signer Jose Fournier (which it is represented by defense counsel has

              equity of approximately $100,000);

          •   Defendant to reside with his common law spouse, Millie Travieso, and

              their daughter, as well as his mother;

          •   Home incarceration enforced by electronic monitoring to be arranged

              by pretrial services (defendant may not leave residence except for

              necessary medical services). All other leave from the residence must

              be submitted through defense counsel for the Court’s approval;

          •   Unless otherwise approved by the Court, the location monitoring

              equipment shall be installed no later than 14 days after release during

              which the defendant is ordered to self-quarantine;




                                            7
          •   All mandatory conditions of release set forth in the standard “Order

              Setting Conditions of Release” form;

          •   No visitors to the residence except for family members and defense

              counsel;

          •   No contact with co-defendants under any circumstances;

          •   Travel restricted to the Southern and Eastern Districts of New York;

          •   Surrender of all passports and other travel documents and make no

              new applications;

          •   Pretrial supervision as directed;

          •   Drug testing and treatment as directed by pretrial services;

          •   No possession of any firearm, destructive device, or other weapon;

          •   No use or possession of any narcotic drug or controlled substance

              unless prescribed by a licensed medical professional; and

          •   Defendant to promptly inform pretrial services when any cohabitant of

              the residence, including himself, becomes symptomatic of any illness.

      Lopez’s release is to occur only upon the satisfaction of all of these conditions.

      The Court finds these conditions, taken together, adequately protect the

safety of the community and ensure Lopez’s return for sentencing while minimizing

the threat to his health.

       The stakes will be very high were Lopez to violate these conditions, even in

the slightest degree. Lopez’s counsel is directed to provide Lopez a copy of this

Order as soon as practicable and to advise him that he could face the additional




                                           8
crime of bail jumping were he not to comply with the conditions set forth in this

Order.

      Because his release is tied to the threat of the COVID-19 pandemic, Lopez’s

release shall be reassessed every 60 days to determine whether the exceptional

circumstances justifying his release have dissipated. To that end, not later than

June 6, 2020, the parties must submit a joint letter discussing whether

extraordinary reasons compelling Lopez’s release continue to exist.

         No longer than 72 hours following his release from the MDC, Lopez and his

counsel, along with counsel for the Government and the assigned pretrial services

officer, must appear for a teleconference with the Court to ensure that Lopez fully

understands the conditions of his release.

              SO ORDERED.

Dated:        New York, New York
              April 6, 2020




                                             9
